NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


REKALA MORRISON,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )         Case No. 2D17-909
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 22, 2017.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             In this Anders1 appeal, we affirm Rekala Morrison's judgments and

sentences and the revocation of her probation. However, the order of revocation of

probation entered on February 21, 2017, nunc pro tunc to February 16, 2017, does not

identify the conditions found to be violated. We remand solely for entry of a corrected


             1
                 Anders v. California, 386 U.S. 738 (1967).
revocation order specifying the conditions of probation that Ms. Morrison violated. See

Huggins v. State, 216 So. 3d 785, 785 (Fla. 2d DCA 2017); Greene v. State, 919 So. 2d
684, 685 (Fla. 2d DCA 2006) ("A proper order of revocation will identify the specific

conditions of probation violated by the defendant." (citing Greer v. State, 831 So. 2d
1261, 1262 (Fla. 2d DCA 2002))).

             Affirmed; remanded with directions.

KELLY, CRENSHAW, and MORRIS, JJ., Concur.




                                           -2-